                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                             DOCKET NO. 3:17-cv-00182-MOC-DSC

 HARTFORD CASUALTY INSURANCE                             )
 COMPANY,
                                                         )
                           Plaintiff,                    )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 JOHN J GELSHENEN JR.                                    )
 DAVIS & GELSHENEN, LLP,                                 )
                                                         )
                      Defendants.                        )


       THIS MATTER is before the Court on Hartford’s Motion for Judgment on the Pleadings.

Having considered Hartford’s motion and reviewed the pleadings, the Court will grant the motion

and dismiss this action.

I.     Background

       A. The Underlying Action

       In 2016, Defendants Davis & Gelshenen, LLP and John J. Gelshenen, Jr. (collectively,

“Gelshenen”), a personal injury lawyer and firm, were named as defendants in a single-count

putative class-action lawsuit, Hatch v. Demayo, No. 1:16-CV-925, 2017 WL 4357447, at *1

(M.D.N.C. Sept. 29, 2017) (the “Underlying Action”). The plaintiffs, drivers who had been

involved in automobile accidents in North Carolina, alleged that the defendants, including

Gelshenen, violated the federal Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. §§ 2721–

2725 (2012), by obtaining plaintiffs’ names and addresses from copies of official accident reports

maintained by the State of North Carolina and using that information to mail legal advertisements


                                               -1-
to plaintiffs.1

        B. The Present Action

        Gelshenen tendered defense of the Underlying Action to Plaintiff Hartford Casualty

Insurance Company (“Hartford”) under a series of business liability insurance policies (the

“Policies”)2 that Gelshenen purchased from Hartford. The Policies generally provide that Hartford

would defend and indemnify Gelshenen against damages for personal and advertising injuries that

Gelshenen became legally obligated to pay. Hartford denies that it owes Gelshenen any duty to

defend or indemnify the Underlying Action because the DPPA claim asserted in that action falls

under two different exclusionary provisions in the Policies.

        The first provision excludes coverage for personal and advertising injury arising out of the

violation of a right of privacy created by a federal statute, such as the DPPA (the “Privacy

Exclusion”). The second provision excludes coverage for personal and advertising injury arising

from the alleged violation of a statute that limits the communication or distribution of material or

information, such as the DPPA (the “Communication Exclusion”). Because an alleged violation

of the DPPA falls squarely within the plain language of both of these exclusions, and because the

only claim asserted in the Underlying Action is based on the DPPA, Hartford has no duty to defend

Gelshenen in the Underlying Action. See Hartford Cas. Ins. Co. v. Greve, No. 3:17-CV-183, 2017

WL 5557669 (W.D.N.C. Nov. 17, 2017) (finding that the underlying DPPA actions fell squarely

within both policy exclusions, granting Hartford’s Fed. R. Civ. P. 12(c) motion for judgment on



1 Hartford has attached the Amended Complaint in the Underlying Action (the “Underlying
Comlaint”) to its Complaint. See Pl.’s Compl. Ex. A (#1-1).
2
  Hartford issued the Policies for the following policy periods: 6/1/2011 to 6/1/2012, 6/1/2012 to
6/1/2013, 6/1/2013 to 6/1/2014, 6/1/2014 to 6/1/2015, 6/1/2015 to 6/1/2016, and 6/1/2016 to
6/1/2017. See generally Pl.’s Reply (#38) at Exs. 1–6 (showing certified copies of the Policies).

                                                -2-
the pleadings, and entering a declaratory judgment in favor of Hartford), aff’d, 742 F. App’x 738,

741 (4th Cir. 2018).

II.    Standard for Judgment on the Pleadings

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed but

within such time as not to delay the trial, any party may move for judgment on the pleadings.” In

resolving a motion for judgment on the pleadings, the court must accept the non-movant’s factual

statements as true and draw all reasonable inferences in his favor. Bradley v. Ramsey, 329 F.

Supp. 2d 617, 622 (W.D.N.C. 2004); Atwater v. Nortel Networks, Inc., 394 F. Supp. 2d 730, 731

(M.D.N.C. 2005). Judgment on the pleadings is warranted where the undisputed facts demonstrate

that the moving party is entitled to judgment as a matter of law. Bradley, 329 F. Supp. 2d at 622.

The standard is similar to that used in ruling on a Rule 12(b)(6) motion, “with the key difference

being that on a 12(c) motion, the court is to consider the answer as well as the complaint.”

Continental Cleaning Serv. v. United Parcel Serv., Inc., 1999 WL 1939249, at *1 (M.D.N.C. April

13, 1999) (internal citations omitted).

       In resolving a motion for judgment on the pleadings, the court may rely on admitted facts

in the pleadings, documents attached to the pleadings, and facts contained in materials of which

the court may take judicial notice. Bradley, 329 F. Supp. 2d at 622 (noting the court should

consider documents attached to the pleadings); Hebert Abstract Co. v. Touchstone Prop., Ltd., 914

F.2d 74, 76 (5th Cir. 1990) (holding the court should consider pleadings and judicially noticed

facts). Where an instrument is “integral to and explicitly relied upon in the complaint,” the

instrument itself should be considered along with the factual allegations of the complaint and

answer. Colin v. Marconi Commerce Sys. Emps.’ Retirement Plan, 335 F. Supp. 2d 590, 596



                                               -3-
(M.D.N.C. 2004) (insurance policy at issue).

III.   Discussion

       A. Insurer’s Duty to Defend

       Under North Carolina law, “[a]n insurer's duty to defend is ordinarily measured by the facts

as alleged in the pleadings.... When the pleadings state facts demonstrating that the alleged injury

is covered by the policy, then the insurer has a duty to defend, whether or not the insured is

ultimately liable.” Waste Mgmt. of Carolinas, Inc. v. Peerless Ins. Co., 315 N.C. 688, 691 (1986);

see also Firemen's Ins. Co. of Washington D.C. v. Glen-Tree Investments, LLC, 2012 WL

4191383, at *5 (E.D.N.C. Sept. 19, 2012) (“An insurer has a duty to defend when pleadings allege

facts that impose upon an insured a liability covered by the policy.”). “Conversely, when the

pleadings allege facts indicating that the event in question is not covered, and the insurer has no

knowledge that the facts are otherwise, then it is not bound to defend.” Waste Mgmt., 315 N.C. at

691.

       To decide an insurer's duty to defend, North Carolina courts apply the “comparison test.”

Harleysville Mut. Ins. Co. v. Buzz Off Insect Shield, L.L.C., 364 N.C. 1, 6–7 (2010) (“[E]ven a

meritorious allegation cannot obligate an insurer to defend if the alleged injury is not within, or is

excluded from, the coverage provided by the insurance policy.”). Applying the comparison test,

the court must read the policies and the underlying pleading side-by-side to determine whether the

events as alleged are covered or excluded by the policy terms. Atain Specialty Ins. Co. v. Luxury

Auctions Mktg., Inc., No. 3:17-CV-368, 2017 WL 6503648, at *2 (W.D.N.C. Dec. 19, 2017)

(quoting Kubit v. MAG Mut. Ins. Co., 210 N.C. App. 273, 278 (2011)). The court's analysis of

the facts are limited to those alleged in the underlying pleading, not any and every version of the



                                                 -4-
facts. Penn. Nat. Mut. Cas. Ins. Co. v. Sharpe Images, Inc., No. 3:11-CV-150, 2012 WL 3962747,

at *2 (W.D.N.C. Sept. 11, 2012).

       An insurer’s duty to defend is not, however, limited to the allegations in the underlying

complaint. The insurer has a “duty to investigate and evaluate facts expressed or implied in the

third-party complaint as well as facts learned from the insured and from other sources.” Waste

Mgmt., 315 N.C. at 692 (indicating such duty is based on the modern acceptance of notice pleading

and of the plasticity of pleadings in general). Thus, where the insurer knows or reasonably could

discover facts outside the pleadings that would cover a claim under the policy, these facts may

trigger the duty to defend. Sharpe Images, 2012 WL 3962747, at *2 (citing Waste Mgmt., 315

N.C. at 693). If the insurer fails to defend the insured but it is later established that the policy

covers a particular claim, then the insurer must pay the cost of the insured's defense. Lozada v.

Phoenix Ins. Co., 237 F. Supp. 2d 664, 670 (M.D.N.C. 2003).

       When a dispute arises regarding the duty to defend, the insured must initially show that the

asserted facts arguably fall within the policy's coverage. Sharpe Images, 2012 WL 3962747, at *2

(citing Wm. C. Vick Co. v. Penn. Nat. Mut. Cas. Ins. Co., 52 F. Supp. 2d 569, 592 (E.D.N.C.

1999)); see also Waste Mgmt., 315 N.C. at 693 (“Any doubt as to coverage is to be resolved in

favor of the insured.”). An insurer has a duty to defend where some of the allegations fall within

the policy's coverage even if others do not. Sharpe Images, 2012 WL 3962747, at *2. “If the

insured meets this burden, then the insurer must show that the policy precludes coverage based on

an exclusion. Exclusionary clauses are interpreted narrowly while coverage policies are interpreted

broadly to provide the greatest possible protection to the insured.” Id. (citations omitted). Once

an insurer establishes that an exclusion precludes coverage, the burden shifts to the policyholder



                                                -5-
to show that an exception to the exclusion exists and applies to restore coverage. See Home Indem.

Co. v. Hoechst Celanese Corp., 494 S.E.2d 774, 783 (N.C. Ct. App. 1998); see also Greve, 2017

WL 5557669, at *4 (finding Greve did not meet his burden to show that the exception applied

because Underlying Action could not support a common law claim for invasion of privacy).

       The Court notes that the meaning of language used in an insurance policy is a question of

law for the court. See Wachovia Bank & Trust Co. v. Westchester Fire Ins. Co., 172 S.E.2d 518,

522 (N.C. 1970). “[I]f the language of the policy is clear and unambiguous, the court must enforce

the contract of insurance as it is written.” N.C Farm Bureau Mut. Ins. Co. v. Mizell, 138 N.C.

App. 530, 532 (2000).

       B. Hartford Has No Duty to Defend Gelshenen

       Gelshenen argues Hartford’s Motion for Judgment on the Pleadings should be denied for

four reasons. As stated below, the Court rejects Gelshenen’s arguments and finds that Hartford

has no duty to defend Gelshenen under the Policies. The Court will, therefore, grant Hartford’s

motion.

                 1. Authenticity of the Policies

       Gelshenen first challenges the authenticity of the Policies included with Hartford’s opening

memorandum. He contends Hartford’s motion is premature because “Gelshenen has not yet had

the opportunity to obtain certified and authentic copies of the full insurance policies that are the

basis for Hartford’s lawsuit.” Def.’s Mem. Opp. Mot. (#37) at 6. The basis for this dispute is

unclear, however, as Gelshenen “does not suggest that the Policies actually contain any terms

different from those in the exhibits.” Pl.’s Reply (#3) at 2. In any event, the authenticity of the




                                                -6-
documents is no longer an issue because Hartford reattached the Policies with certification pages

to its Reply. See Pl.’s Reply (#38) at 3 & Exs. 1–6.

                 2. Policies Beyond June 1, 2017

       Gelshenen argues the motion is not ripe because “Gelshenen has not yet received certified

(or non-certified) copies of Hartford’s policies issued to Gelshenen for policy periods June 1, 2017

through June 1, 2018 and June 1, 2018 through June 1, 2019.” Def.’s Mem. Opp. Mot. (#37) at 7.

Gelshenen contends that, because the Underlying Action has not yet concluded, “neither

Gelshenen nor the Court can determine if there is indemnity coverage or a duty to defend based

upon policies issued for the past two years.” Id. (indicating the Underlying Complaint in Hatch

seeks a class certification for all individuals that Gelshenen sent a mailing with the words “This is

an advertisement for legal services” printed on the outside of the envelope within the 4 years

preceding the filing of this action through the conclusion of this action).

       Hartford’s failure to attach policies beyond June 2017, if any exist, will not delay the Court

from ruling on its motion. The Court’s role is to look at the Underlying Complaint and the Policies

side-by-side to determine whether there is coverage. As explained below, the events alleged in the

Hatch action are excluded under the Polices referenced in the pleadings. If Gelshenen contends

that there are policies that exist beyond June 2017, and that such policies render Hartford’s motion

not yet ripe for determination, then Gelshenen should have submitted some proof of their

existence. At this point, the Court has only Gelshenen’s vague reference to other policies that may

exist, with no explanation as to why Gelshenen does not have copies of his own insurance policies

or what efforts he has made to obtain them. Hartford has met its own burden in proving that the

events in the Underlying Action are excluded under the Policies, and Gelshenen has offered no



                                                 -7-
evidence to suggest that the Underlying Action could give rise to even “a mere possibility” that

Gelshenen’s potential liability is covered by any insurance policy issued by Hartford. See Home

Indem. Co. v. Hoechst Celanese Corp., 494 S.E.2d 774, 783 (N.C. Ct. App. 1998) (explaining that,

once the insurer has proven an exclusion applies, “the burden shifts to the policyholder to show

that an exception to the exclusion exists and applies to restore coverage”). As such, Gelshenen’s

“vague reference to other policies that might exist beyond June 1, 2017” will not delay disposition

of Hartford’s motion because, “[e]ven if those policies exist, they are not the subject of the

operative pleadings and necessarily do not create a reason to delay a request for judgment on the

pleadings.” Id.; see also Compl. (#1) ¶¶ 20, 73 (listing policy periods, with the final period ending

on June 1, 2017, and seeking declaratory judgment that Hartford has no duty to indemnify

Gelshenen under these policies).

       The Court further notes that Hartford is aware of its duty to discover facts outside the

pleadings that would cover a claim under the policy. See Waste Mgmt., 315 N.C. at 340. Hartford

is also aware that, if it is later determined that a policy issued by Hartford does cover a particular

claim, then Hartford will have to pay the cost of the insured's entire defense. See Lozada, 237 F.

Supp. 2d at 670. Given that there is no evidence so support Gelshenen’s contentions, that there is

ample evidence to support Hartford’s position, and that Gelshenen will be protected in the event

that coverage is later established, the Court will not delay ruling on Hartford’s motion.

                 3. Exception to the Privacy Exclusion

       Gelshenen argues that the exception to the Privacy Exclusion applies because the plaintiffs

in the Underlying Action could potentially state a claim for invasion of privacy under North

Carolina common law. Gelshenen does not dispute that the Underlying Action alleges an injury



                                                 -8-
that arises out of the violation of a privacy right created by federal statute and falls within the scope

of the Privacy Exclusion. It merely argues that the exception to the Privacy Exclusion applies.

However, the Fourth Circuit has already rejected this argument under almost identical

circumstances.

        Hartford has established that the claim asserted in the Underlying Action falls squarely

within the plain language of both exclusions. See generally Greve, 2017 WL 5557669. Once an

insurer establishes that an exclusion precludes coverage, the burden shifts to the policyholder to

show that an exception to the exclusion exists and applies to restore coverage. See Home Indem.

Co. v. Hoechst Celanese Corp., 494 S.E.2d 774, 783 (N.C. Ct. App. 1998). Under the terms of the

Privacy Exclusion, coverage is not excluded where the factual allegations in the Underlying Action

could potentially give rise to common law damages for a violation of privacy claim. Gleshenen

argues the facts alleged in the underlying complaint trigger the exception to the exclusion.

        Hartford asks the Court to follow Hartford Cas. Ins. Co. v. Greve, a district court opinion

from this district affirmed by the Court of Appeals for the Fourth Circuit. See 2017 WL 5557669,

aff'd sub nom., 742 Fed. Appx. 738. In that virtually identical case, defendant Greve tendered

defense of the same Underlying Action to Hartford. Hartford refused based on the same two

statutory exclusions3 contained in the Policies here. In granting Hartford’s motion for judgment

on the pleadings, the district court in Greve found that the alleged violations of the DPPA asserted

in the Underlying Action fell directly within the scope of both exclusions. The Fourth Circuit




3 The policies at issue in Greve contained the same provisions excluding coverage for personal and
advertising injuries arising out of the alleged violation of (1) a right of privacy created by a federal
statute, and (2) a statute that limits the communication or distribution of material or information.
See Greve, 2017 WL 5557669, at *2.

                                                  -9-
agreed that the DPPA claim fell directly within the scope of Privacy Exclusion and, therefore,

stated that it need not address whether the claim would also be excluded under the Communication

Exclusion.4 As such, the Privacy Exclusion defeated coverage under the plain language of the

policy.5 The Fourth Circuit further explained that the exception to the exclusion did not apply

because facts alleged in the Underlying Action “could not state a claim for either type” of privacy

tort recognized by North Carolina law. Here, Gelshenen’s Policies are essentially identical to those

in Greve, which was decided based on the same Underlying Action. Gelshenen has given no

reason why it is any different than Greve, or why the Court should depart from clear Fourth Circuit

guidance.

       Like Greve, Gelshenen argues that the allegations of the Underlying Action state a claim

for an invasion of privacy tort recognized by North Carolina common law. As Hartford explained

in its opening memorandum and reply, however, the Underlying Action does not attempt to assert

a common law claim, and the facts alleged do not support a common law privacy claim. See Pl.’s

Mem. (#36) at 12; Pl.’s Reply (#38) at 4; see also Greve, 742 F. App’x at 741 (discussing the two

types of invasion-of-privacy torts recognized in North Carolina and explaining why the facts




4
  The district court also found that the alleged violations of the DPPA asserted in the Underlying
Action fall directly within the scope of the Communication Exclusion. Greve, 2017 WL 5557669,
at *4 (“A plain language construction of this exclusion reveals that there is no coverage under the
Policies when personal or advertising injury arises from the alleged violation a statute that limits
the communication or distribution of material or information. Alleged violations of the DPPA
come directly within this scope.”). However, “[b]ecause “the privacy exclusion clearly bars
coverage,” the Fourth Circuit stated it “need not decide whether the communications exclusion
also applies.” Greve, 742 F. App'x at 741.
5 The District of Utah also recently relied upon one the policy exclusions at issue in this case to

find that Hartford owed no duty of defense or indemnification against a single count lawsuit
based on the DPPA. Hartford Cas. Ins. v. Swapp Law, PLLC, 358 F. Supp. 3d 1210, 1218 (D.
Utah 2018).

                                               -10-
asserted in the Underlying Action could not possibly support a claim for either type). The Court

finds that Gelshenen’s argument that the exception to the Privacy Exclusion applies is without

merit.

                  4. Applicability of Communication Exclusion

         Finally, as a separate and independent matter, Gelshenen argues that, because some of his

actions did not involve the sending, transmitting, communication or distribution of material, the

Communication Exclusion is inapplicable. It contends that there are both potentially covered and

non-covered claims included in the allegations and, therefore, all claims must be defended. Def.’s

Mem. Opp. Mot. (#37) at 12 (citing Waste Mgmt., 315 N.C. at 691 n.2). However, “[a] plain

language construction of this exclusion reveals that there is no coverage under the Policies when

personal or advertising injury arises from the alleged violation a statute that limits the

communication or distribution of material or information.” Greve, 2017 WL 5557669, at *4. And

the language of the DPPA statute clearly “creates a limitation on the distribution of certain

information.” Id. Put otherwise, because all damages or injuries alleged in the Underlying Action

arise “directly or indirectly” out of Gelshenen’s alleged violation of the DPPA, the Communication

Exclusion eliminates coverage “regardless of whether the particular violations at issue constitute

improper communication or distribution of information.” Pl.’s Reply (#38) at 6.

         Again, Gelshenen does not attempt to distinguish this case from Greve or offer any

argument why this Court should construe the policy contract differently. Id. at 1. The Court will,

therefore, remain consistent with its prior holding in Greve and finds that the Policy excludes

coverage of the Underlying Action under both exclusions.




                                               -11-
                                       ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Judgment on the Pleadings

(#36) is GRANTED, and this action is dismissed.




                                     Signed: May 6, 2019




                                           -12-
